CONCUR & DISSENT; Opinion Filed March 10, 2021




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-20-00351-CV

             TARRANT COUNTY COLLEGE DISTRICT, Appellant
                               V.
                       AMANDA SIMS, Appellee

                  On Appeal from the 116th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-19-18217

               CONCURRING AND DISSENTING OPINION
                       Opinion by Justice Schenck
       I concur in the result of the majority’s opinion because Sims clearly has a

viable claim, including a federal cause of action that we as state courts are bound to

recognize as within the trial court’s jurisdiction. The majority goes on, however, to

reach the question of whether the Texas Legislature intended the Texas Commission

on Human Rights Act1 to make governmental and private employers subject to suit

for claims of alleged employment discrimination based on sexual orientation.


   1
       In 2004, the Texas Commission on Human Rights (TCHR) was replaced with the Texas Workforce
Commission civil rights division (TWC). See TEX. LAB. CODE § 21.0015. Our courts have continued to
refer to the chapter as the Texas Commission on Human Rights Act or TCHRA. E.g., Prairie View A&M
Univ. v. Chatha, 381 S.W.3d 500, 502 n.1 (Tex. 2012).
Because Sims’s claim falls squarely within the district court’s jurisdiction,

regardless of whether it is said to be grounded in federal or state law, the district

court did not have an opportunity to consider whether our state law was affected by

the United States Supreme Court’s decision in Bostock v. Clayton County, Georgia,

140 S. Ct. 1731, 1754 (2020), and no party before us presents the issue in an

adversarial posture, I view this case as particularly ill-suited to reach that question

and as an attempt to make new law at this stage. The parties nevertheless urge us to

reach the merits and to presume that the legislature intended the TCHRA’s “general

guidance” provision to have the effect of incorporating the Bostock holding four

decades after the enactment of its text. I disagree with that conclusion for multiple

reasons.

      Accordingly, I cannot join in the majority’s decision to hold that Bostock

controls the state law question of our interpretation of the TCHRA, and I respectfully

concur in the result only.

      I.     Our Procedural Posture Should Counsel Us to Avoid Unnecessary
             Pronouncements
      First, I am concerned that the able trial court did not have a chance to review

Bostock before reaching its decision. As noted by the majority, the order at issue

here was signed on February 21, 2020. The United States Supreme Court issued its

decision in Bostock on June 15, 2020. At the time the trial court signed its order,

most federal circuit courts of appeal, including the Fifth Circuit, had “expressly held

that Title VII does not prohibit discrimination on the basis of sexual orientation.”
                                        –2–
See Wittmer v. Phillips 66 Co., 915 F.3d 328, 330 (5th Cir. 2019) (citing Blum v.

Gulf Oil Corp., 597 F.2d 936 (5th Cir. 1979)). While this alone would not ordinarily

compel us to avoid developing an unsettled legal question on interlocutory appeal,

as we would review such issues de novo in any event, this is hardly my only concern

with the posture of this case.

        I am also concerned that we have no one—among the appellant, the appellee,

and an amicus—joining issue over the question of how to interpret the TCHRA’s

operative prohibition on discrimination “because of . . . sex.”                              The appellant–

employer, Tarrant County College District, urges acknowledgement of the TCHRA

claim only because it also argues that such a recognition would be exclusive (and

thus fatal) to the whistleblower claim on which the plaintiff relied below. The

appellee, meanwhile, advocates for the state law claim only on appeal, explaining at

oral argument that she did not anticipate the Bostock decision at the pleading stage

and “may prefer” to rely on a state court remedy.2 Putting aside Sims’s initial

pleading decisions or preference for discovering a new state claim, a case or

controversy typically requires advocacy from both sides to meaningfully develop the

issues and arguments before us and to avoid issuing unnecessary, advisory opinions.

Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1950 (2019) (discussing




    2
       Plaintiff’s pre-suit notice referenced Title VII explicitly and she has clarified, in a post argument letter
brief, that she intends to preserve her right to amend her pleadings, if necessary, to present the federal cause
of action.
                                                      –3–
standing requirements of Article III of U.S. Constitution); see also S. Tex. Water

Auth. v. Lomas, 223 S.W.3d 304 (Tex. 2007).

         II.     As Sims’s Federal Title VII Cause of Action Supports Jurisdiction
                 over Her Claim, Reaching Beyond That Question Is Not
                 Necessary to Resolve the Jurisdictional Question
         Regardless of my foregoing concerns, I have no doubt that Sims has a viable

federal cause of action under Title VII. Since 1990, that cause of action has been

cognizable in state court. See Yellow Freight Sys., Inc. v. Donnelly, 494 U.S. 820,

821 (1990). Thus, barring some contrary decision by the Texas Supreme Court, we

are bound to recognize and exercise jurisdiction over this claim. E.g., Garcia v.

Shell Oil, 355 S.W.3d 768, 772 n.4 (Tex. App.—Houston [1st Dist.] 2011, no pet.).3

To be sure, Sims’s petition in this case did not explicitly reference federal law. There

is no requirement for it to do so under our notice pleading rules, however. TEX. R.

CIV. P. 47(a). A petition “presupposes the applicable rules of law.” 2 MCDONALD’S

TEXAS CIVIL PRAC. § 7:11 (1992). And, the court is presumed both to know the law,

state or federal, and to be capable of taking “notice [of] and apply[ing] the proper

rule.” Lyon Van Lines v. Ogden, 503 S.W.2d 632, 636 (Tex. App.—Houston [1st

Dist.] 1974, no writ); see also W&T Offshore v. Meyers, 577 S.W.3d 247, 256 (Tex.

App.—Houston [14th Dist.] 2018, pet. denied) (op. on rehearing) (“Meyers was not

required to plead for the application of federal or Louisiana law for the trial court,




   3
       See also Howlett By & Through Howlett v. Rose, 496 U.S. 356, 367 (1990).

                                                 –4–
or this court, to take notice of it.”) (citing Daugherty v. S. Pac. Transp. Co., 772
S.W.2d 81, 83 (Tex. 1989)).

        Sims might have explicitly disavowed any federal claim that might naturally

arise from the factual averments of her petition to avoid removal, for example.4 She

did not do that, however. On the contrary, her counsel explained at argument that

he did not believe such a claim was viable when this case was filed and thus did not

address the issue of whose law, state or federal, he invoked in support of Sims’s

claim. While plaintiff’s counsel indicated that Sims may now prefer to rely on a

state remedy, should it exist, she has not unequivocally eschewed that available

federal remedy on appeal or explained how the state remedy, if recognized, would

be different.

        In view of these pleadings, I would recognize jurisdiction over the claim,

regardless of its derivation, and remand this matter to allow the parties to develop

the issue in accordance with the governing law, including important ancillary

questions such as venue.5 E.g., City of Dallas v. Jones, No. 05-07-00831-CV, 2008
WL 588997, at *4 (Tex. App.—Dallas Mar. 5, 2008, pet. denied) (mem. op.) (court


    4
      Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 n.7 (1982); see, e.g., Leaumont v. City of Alexandria,
1:13-CV-02397, 2013 WL 5426013, at *1–2 (W. D. La. Sept. 26, 2013), aff’d, 582 Fed. App’x 407 (5th
Cir. 2014).
    5
      Because I would conclude that Sims does not have a separate remedy available to her under the
TCHRA, I would not conclude her whistleblower claim is barred by the TCHRA, though it may still be
redundant of the federal claim. In all events, the viability vel non of that theory of recovery would not,
under the circumstances presented in this interlocutory appeal, justify separate parsing of the claim in to
order answer the limited jurisdictional question before us. See City of Waco v. Lopez, 259 S.W.3d 147, 154
(Tex. 2008).
                                                    –5–
not required to parse each cause of action making up claim that is dependent on same

facts where jurisdiction over claim is proper); see also Thomas v. Long, 207 S.W.3d
334, 338–39 (Tex. 2006).

        Finally, to the extent the jurisdictional issue might be remedied by amendment

to more specifically articulate the viable Title VII claim, leave to do so should be

given. See Cty. of Cameron v. Brown, 80 S.W.3d 549, 559 (Tex. 2002).

        III.    Neither the TCHRA’s Operative Text Nor Its “General Purpose”
                Provisions Can Reasonably Be Read to Reach This Claim
        Pressed forward to the merits, I see the question of whether the TCHRA

creates a claim for damages against governmental and private employers alleged to

have discriminated against employees or applicants on account of their sexual

orientation as one of Texas state law governed by the intent of the legislature that

enacted it and the governor who signed it in 1983.6 The United States Supreme

Court majority in Bostock was able to draw on a plethora of federal statutes in

support of its conclusion that Congress would (or should) have understood the phrase

“because of sex” to include “sexual orientation” as a matter of federal law in 1964,

see Bostock, 140 S. Ct. at 1739–40, but Texas had a far different statutory landscape



    6
      E.g., Perez v. Zagami, LLC, 218 N.J. 202, 212 (2014) (statement of governor on signing state civil
rights law); see also N. SINGER, 2A SUTHERLAND STATUTORY CONSTRUCTION § 48.05 (Sands 4th ed.
1985) (“The governor’s action in approving or vetoing a bill constitutes a part of the legislative process,
and the action of the governor upon a bill may be considered in determining legislative intent.”). The extent
to which an executive signing statements are probative is a matter of debate, of course. John M. de
Figueiredo, Edward H. Stiglitz, Signing Statements and Presidentializing Legislative History, 69 ADMIN.
L. REV. 841, 847–52 (2017).


                                                    –6–
when the TCHRA was enacted in 1983 and codified in 1993. Indeed, at the time the

TCHRA was passed and through today our state law foreclosed same-sex marriage7

and our criminal code affirmatively outlawed and penalized “homosexual conduct,”8

foreclosing the prospect that the legislature simultaneously intended to create a claim

for damages against governmental and private employers for allegedly

discriminating in this regard. Whether any of this is good or bad policy, then as now,

is a question for the legislature, not the courts. What matters, for our purposes, is

what the law says and what the legislature understood it to mean at the time.

                   A.      We Construe Our Statutes in Accordance with the Plain
                           Meaning Ascribed to the Language at the Time

        In construing the TCHRA or any other statute, Texas courts are obliged to

“give [the] language used in a statute the meaning with which it was used by the

legislature.” Michael v. Michael, 79 S.W. 74, 74 (Tex. Civ. App.—San Antonio

1904); see also Taylor v. Firemen’s Civil Serv., 616 S.W.2d 187, 189 (Tex. 1981)

(statute should be given “meaning it had when enacted”). Thus, even if one puts

aside the disagreements about how the Supreme Court applied the federal statutory

language in determining what the U.S. Congress should have been presumed to

intend in Title VII, neither the U.S. Code nor the U.S. Constitution addressed the


    7
      TEX. CONST. art. §§1, 32; TEX. FAM. CODE § 2.001 (b) (prohibiting marriage license issuance “for
the marriage of persons of the same sex”); but see Obergefell v. Hodges, 576 U.S 644, 675–76 (2015)
(declaring unconstitutional state laws to extent they exclude same-sex couples from civil marriage on same
terms and conditions as opposite-sex couples).
    8
     Section 21.06 of our penal code remains in our statutes though it was declared unenforceable in 2003.
See Lawrence v. Texas, 539 U.S. 558 (2003) (declaring TEX. PENAL CODE § 21.06 unconstitutional).
                                                  –7–
phrase “because of sex” in a manner remotely approximating the background Texas

law in 1983. Indeed, it is difficult to imagine how the Bostock majority could have

formed around its construction of Title VII if the U.S. Code resembled our own.

         I do not understand the majority even to suggest that the legislature or

Governor White might have understood themselves to be creating the claim at issue

here when the TCHRA was enacted. Instead, the majority follows the parties and

appellee’s supporting amicus in resorting to one of the “general purposes” of the

TCHRA as “(1) provid[ing] for the execution of the policies of Title VII of the Civil

Rights Act of 1964 and its subsequent amendments.” LAB. §21.001(1).

                     B.      The “General Purposes” Provision Does Not Silently or
                             Automatically Incorporate Later Developments in Federal
                             Law Except Insofar as It Is Analogous to Texas Law

         The parties quite properly note that our supreme court has cited the “general

purposes” provision and embraced federal law for “guidance” where the TCHRA

and Title VII are “analogous.” See, e.g., Quantum Chem. v. Toennies, 47 S.W.3d
473, 476 (Tex. 2001); Specialty Retailers v. DeMoranville, 933 S.W.2d 490, 492

(Tex. 1996) (per curiam).                  As the federal Equal Employment Opportunity

Commission9—and every federal appellate court prior to Bostock10—had uniformly

rejected the argument that Title VII’s language reached alleged sexual orientation

discrimination in 1983, the Texas Legislature’s understanding of Title VII would


   9
       Bostock, 140 S. Ct. at 1757 n.7 & 1777 n.41 (Alito, J., dissenting) (collecting EEOC positions).
   10
        Bostock, 140 S. Ct. at 1777 (Alito, J., dissenting).

                                                      –8–
have clearly run in one direction at the time it listed the “general purposes”

underlying the THCRA. Thus, there is no reason to believe the legislature would

have foreseen this reading of Title VII in 1983 when even the parties in this case did

not foresee it at the pleadings stage in this case.

      Accordingly, even if one assumes the “general purposes” provision was

intended to expand upon the operative text, it would have confirmed, rather than

conflicted with, Texas state law at the time the trial court here reviewed the issue.

Thus, to recognize this claim, it would be necessary for the “general purposes”

provision to be intended to operate prospectively and to potentially change the

intended reach of the act at the time. As explained below, I do not believe that the

legislature intended to leave (or even could have left) this basic question unaddressed

in the original enactment, thus leaving its answer to the judiciary, much less the

judiciary of another sovereign.

      While the parties understandably cite Toennies and like cases applying section

21.001’s “general purpose” of tracking policies embraced in “Title VII and its

subsequent amendments,” they do not cite Prairie View A & M University v. Chatha,

381 S.W.3d 500, 505 (Tex. 2012). In that case, our supreme court considered and

rejected the argument that subsequent development of federal law would be carried

directly backwards into the TCHRA by operation of section 21.001 and without

regard to the intention of the legislature that enacted it. Id. at 507. While the court

acknowledged the general purpose of tracking federal policy, it made clear that “the

                                          –9–
Legislature could not have foreseen every possible Title VII amendment going

forward, and there is no indication the Legislature intended to automatically adopt

every conceivable Title VII amendment, however substantive and far-reaching, into

the TCHRA.” Id. at 507.

      What is critical, then, and wholly missing from the parties’ arguments, is any

explanation as to why the Texas Legislature would have considered Title VII’s

reading in 2020 to be analogous to the background Texas law in 1983 when it so

clearly conflicted with both Texas and federal law at the time. If the “guidance” in

section 21.001(1) had been intended to have the meaning the parties now urge, why

would any of the rest of the TCHRA’s text have been necessary? Title VII and the

decisions applying it—then and in the future—would supply the rule of decision

under the TCHRA. To be sure, the legislature meant something by enacting the

operative provisions. The controlling question is what the legislature intended when

it passed the TCHRA in 1983. See Chatha, 381 S.W.3d at 507; Taylor, 616 S.W.2d

at 189 (statute should be given “meaning it had when enacted”).

               C.     I Doubt That the Legislature Could Confer the Authority to
                      Recognize This Claim to Another Body

      I also doubt that the legislature even could have validly left this issue for later

resolution by the U.S. Supreme Court or the U.S. Congress. Under the federal

constitution, the states, qua states, are responsible for their own governance and for

their own decisions, for good or ill. U.S. CONST. amend. X; Mistretta v. United


                                         –10–
States, 488 U.S. 361, 371 (1989) (finding nondelegation doctrine rooted in principle

of separation of powers).

      The Texas Constitution hardly shrinks from that mandate.               Instead, it

unambiguously declares its own laws to be “supreme” and insists upon a separation

of powers among the branches. TEX. CONST. art. I §§ 1–2. Article III, Section 1 of

the Texas Constitution vests in the legislature the exclusive power and responsibility

to make laws, subject only to contemporaneous executive veto and subsequent

judicial review for constitutionality. TEX. CONST. art. III, § 1. It is thus “[a] settled

maxim” of Texas “constitutional law . . . that the power conferred upon the

legislature to make the laws cannot be delegated by that department to any other

body or authority.” TEX. CONST. art. III, § 1 interp. commentary. Article III, Section

1 of the Texas Constitution generally prohibits delegations to another government’s

entities. See Proctor v. Andrews, 972 S.W.2d 729, 733 (Tex. 1998). I thus reject

the implication of the parties’ arguments that the interpretation of the TCHRA could

be materially altered by a later decision of the U.S. Supreme Court interpreting

federal law.

      IV.      Our Role as Part of the State Judiciary Does Not Support Our
               Reaching This Issue or Answering It as the Parties Have Urged
      The wisdom of whether the TCHRA should be defined to include a prohibition

on discrimination because of sexual orientation is not a question for us. Our role as

the state judiciary is simply to interpret the laws. See Fin. Comm’n of Tex. v.

Norwood, 418 S.W.3d 566, 581 (Tex. 2013); see also Bostock, 140 S. Ct. at 1738
                                   –11–
(“If judges could add to, remodel, update, or detract from old statutory terms inspired

only by extratextual sources and our own imaginations, we would risk amending

statutes outside the legislative process reserved for the people’s representatives. And

we would deny the people the right to continue relying on the original meaning of

the law they have counted on to settle their rights and obligations.”). As noted, the

power and responsibility to legislate has been granted to another body. Compare

TEX. CONST. art. III, § 1 with art. V, § 1. Because such a holding is neither necessary

at this juncture nor, in my view, appropriate in view of the text of the act and our

limited role in construing it, I disagree with the majority’s holding.

      Finally, while I have no license to add to or subtract from this or any other

legislation Texas has seen fit to pass, I commend the legislature’s efforts to combat

discrimination in the workplace to date and recognize that decisions to alter the at-

will employment doctrine implicate broad policy considerations including the

expenses inherent in litigation and respect for the rights and dignity of employers

and employees alike. Whether the legislature sees fit to add to the claims thus far

recognized by, for example, prohibiting disparate treatment based on sexual

orientation, unpopular political expression, or any other cause, is a matter

commended by the constitution exclusively to the legislature itself.




                                         –12–
      Because I cannot join in the majority’s decision to hold that Bostock controls

our interpretation of the TCHRA, I respectfully concur in the result only.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
200351CF.P05




                                       –13–